MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) decision dismissing petitioner’s appeal from the denial of cancellation of removal and denying her motion to remand.
We have reviewed the motion to dismiss in part and for summary disposition in part. We conclude that petitioner has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review with respect to the hardship determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir. 2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted with respect to petitioner’s claims regarding the denial of her application for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
We also conclude the BIA did not abuse its discretion denying petitioner’s motion to remand. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). The record shows that petitioner withdrew her application for asylum before the immigration judge, and her request for remand was not supported by evidence showing eligibility for asylum or relief under the Convention Against Torture. See Ordonez v. INS, 345 F.3d 777, 784 (9th Cir.2003). Respondent’s unopposed motion for summary disposition is granted with respect to the motion for remand because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied in part.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth *470Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.